Adams, J.
i. criminal mon’ypfkeroboratUiiL01 The State introduced as a witness one Lang, who testified that he and the defendant together entered the house in question in the night and took a musket and some cigars and deposited them in the manger of a barn belonging to the defendant’s father*. To corroborate the testimony of the accomplice, Lang, the State introduced one Deckart, city marshal of Dubuque, where the burglary took place, who testified as follows:
“ I found the musket and cigars in Graff’s stable. They *385were covered up with. hay. The defendant and his father were in the stable when I found the things. The defendant lived with his father. The defendant did not appear to be doing anything in the stable.”
In our opinion the testimony of Deckart did not corroborate the testimony of the accomplice. It did not, we think, tend to prove the crime with which the defendant was charged. The stolen goods were not found in his possession nor upon his premises. His presence in the barn doing nothing when the goods were discovered is not a circumstance against him. The defendant is a boy. Whether employed or unemployed he was where he might as naturally be expected to be as anywhere else. Nor do we see «anything in the fact that he was there when the marshal was searching for the property. In our opinion his presence is quite as consistent with his innocence as his absence would be. The testimony of the witness being uncorroborated, it follows that thfe verdict was contrary to the evidence, and the judgment must be Reversed.